On Certified Order of the Statewide Grievance Committee, State of Connecticut, Grievance Complaint No. 94-0651. This cause is pending before the Supreme Court of Ohio in accordance with the reciprocal discipline provisions of Gov.Bar R. V(11)(F).
On February 27, 1996, the Office of Disciplinary Counsel of the Supreme Court of Ohio filed with this court a certified copy of an order of the Statewide Grievance Committee of the State of Connecticut, Raymond E. Jackson v. Otto Witt, Grievance Complaint No. 94-0651, dated January 19, 1996, reprimanding respondent, Otto P. Witt.
On March 14, 1996, this court ordered respondent to show cause why identical or comparable discipline should not be imposed in this state. Respondent filed no response to said show cause order and this cause was considered by the court. On consideration thereof,
IT IS ORDERED AND ADJUDGED by this court that pursuant to Gov.Bar R. V(11)(F)(4), respondent, Otto P. Witt, a.k.a., Otto Phillip Witt, Attorney Registration No. 0056574, last known address in Shaker Heights, Ohio, be publicly reprimanded.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as *1468provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.